Exhibit 10.3

 

INDEMNIFICATION AGREEMENT

 

This Indemnification Agreement (“Agreement”) is made as of the    day of
              , by and between Forestar Group Inc., a Delaware corporation (the
“Company”), and              , an officer or director of the Company (the
“Indemnitee”).

 

RECITALS

 

A.                                    The Indemnitee is presently serving as an
officer or director of the Company and the Company desires the Indemnitee to
continue to serve in such capacity.  The Indemnitee is willing, subject to
certain conditions including without limitation the execution and performance of
this Agreement by the Company, to continue to serve in such capacities.

 

B.                                    In addition to the indemnification to
which the Indemnitee is entitled under the certificate of incorporation of the
Company (the “Certificate”), the Company may in its discretion obtain at its
sole expense insurance protecting its officers and directors including the
Indemnitee against certain losses arising out of actual or threatened actions,
suits or proceedings to which such persons may be made or threatened to be made
parties.  If such insurance is obtained, there can be no assurance that such
insurance will not be cancelled by the insurer or that the Company will elect
not to continue or renew such insurance.

 

Accordingly, and in order to induce the Indemnitee to continue to serve in his
present capacity, the Company and Indemnitee agree as follows:

 

1.                                      Continued Service.  The Indemnitee will
continue to serve as an officer or director of the Company at the pleasure of
its Board of Directors (the “Board”) so long as he is duly appointed or elected
by the Board or until he resigns in writing in accordance with applicable law.

 

2.                                      Initial Indemnity.  (a)  The Company
shall indemnify the Indemnitee

 

--------------------------------------------------------------------------------


 

when he was or is a party or is threatened to be made a party to any pending,
threatened or completed action, suit or proceeding, whether civil,
administrative, investigative or criminal (other than an action by or in the
name of the Company), by reason of the fact that he is or was or had agreed to
become an officer or director of the Company, or is or was serving or had agreed
to serve at the written request of the Company as a director, officer, employee
or agent of another corporation, partnership, joint venture, trust or other
enterprise, in any such case owned or controlled by the Company, or by reason of
any action alleged to have been taken or omitted in such capacity, against any
and all costs, charges and expenses, including without limitation, attorneys’
and others’ fees and expenses, judgments, fines and amounts paid in settlement
actually and reasonably incurred by the Indemnitee in connection therewith and
any appeal therefrom if the Indemnitee acted in good faith and in a manner he
reasonably believed to be in or not opposed to the best interests of the
Company, and, with respect to any criminal action or proceeding, had no
reasonable cause to believe his conduct was unlawful.  The termination of any
action, suit or proceeding by judgment, order, settlement, conviction or upon a
plea of nolo contendere or its equivalent shall not, of itself, create a
presumption that the Indemnitee did not satisfy the foregoing standard of
conduct to the extent applicable thereto.

 

(b)                                 The Company shall indemnify the Indemnitee
when he was or is a party or is threatened to be made a party to any threatened,
pending or completed action, suit or proceeding by or in the right of the
Company to procure a judgment in its favor by reason of the fact that he is or
was or had agreed to become an officer or director of the Company, or is or was
serving or had agreed to serve at the written request of the Company as a
director, officer, employee or agent of another corporation, partnership, joint
venture, trust or other enterprise, in any such case owned or controlled by the
Company, against costs, charges and expenses (including attorneys’ and

 

2

--------------------------------------------------------------------------------


 

others’ fees and expenses) actually and reasonably incurred by him in connection
with the defense or settlement thereof or any appeal therefrom if he acted in
good faith and in a manner he reasonably believed to be in or not opposed to the
best interests of the Company and except that no indemnification shall be made
in respect of any claim, issue or matter as to which the Indemnitee shall have
been adjudged to be liable to the Company unless and only to the extent that the
Court of Chancery or the court in which such action, suit or proceeding was
brought shall determine upon application that, despite the adjudication of
liability but in view of all the circumstances of the case, the Indemnitee is
fairly and reasonably entitled to indemnity for such expenses which the Court of
Chancery or such other court shall deem proper.

 

(c)                                  To the extent that the Indemnitee has been
successful on the merits or otherwise, including without limitation the
dismissal of an action without prejudice, in defense of any action, suit or
proceeding referred to in Sections 2(a) or 2(b) hereof or in defense of any
claim, issue or matter therein, he shall be indemnified against costs, charges
and expenses (including attorneys’ and others’ fees and expenses) actually and
reasonably incurred by him in connection therewith.

 

(d)                                 Any indemnification under Sections 2(a) or
2(b) (unless ordered by a court) shall be made by the Company only as authorized
in the specific case upon a determination in accordance with Section 4 hereof or
any applicable provision of the Certificate, bylaws of the Company (“Bylaws”),
other agreement, resolution or otherwise.  Such determination shall be made
(i) by the Board, by a majority vote of a quorum consisting of directors who
were not parties to such action, suit or proceeding or (ii) if such a quorum of
disinterested directors is not available or so directs, by independent legal
counsel (designated in the manner provided below in this subsection (d)) in a
written opinion or (iii) by the stockholders of the Company (the

 

3

--------------------------------------------------------------------------------


 

“Stockholders”).  Independent legal counsel shall be designated by vote of a
majority of the directors; provided, however, that if the Board is unable or
fails to so designate, such designation shall be made by the Indemnitee subject
to the approval of the Company (which approval shall not be unreasonably
withheld).  Independent legal counsel shall not be any person or firm who, under
the applicable standards of professional conduct then prevailing, would have a
conflict of interest in representing either the Company or the Indemnitee in an
action to determine the Indemnitee’s rights under this Agreement.  The Company
agrees to pay the reasonable fees and expenses of such independent legal counsel
and to indemnify fully such counsel against costs, charges and expenses
(including attorneys’ and others’ fees and expenses) actually and reasonably
incurred by such counsel in connection with this Agreement or the opinion of
such counsel pursuant hereto.

 

(e)                                  All expenses (including attorneys’ and
others’ fees and expenses) incurred by the Indemnitee in his capacity as an
officer or director of the Company in defending a civil or criminal action, suit
or proceeding shall be paid by the Company in advance of the final disposition
of such action, suit or proceeding in the manner prescribed by
Section 4(b) hereof.

 

(f)                                   The Company shall not adopt any amendment
to the Certificate or Bylaws the effect of which would be to deny, diminish or
encumber the Indemnitee’s rights to indemnity pursuant to the Certificate,
Bylaws, the General Corporation Law of the State of Delaware (the “DGCL”) or any
other applicable law as applied to any act or failure to act occurring in whole
or in part prior to the date (the “Effective Date”) upon which the amendment was
approved by the Board or the Stockholders, as the case may be.  In the event
that the Company shall adopt any amendment to the Certificate or Bylaws the
effect of which is to so deny, diminish or encumber the Indemnitee’s rights to
indemnity, such amendment shall apply only to acts or failures to act occurring
entirely after the Effective Date thereof unless the Indemnitee shall have voted
in favor

 

4

--------------------------------------------------------------------------------


 

of such adoption as a holder of record of the Company’s voting stock, as the
case may be.

 

3.                                      Additional Indemnification.  (a) 
Pursuant to Section 145(f) of the DGCL, without limiting any right which the
Indemnitee may have pursuant to Section 2 hereof, the Certificate, the Bylaws,
the DGCL, any policy of insurance or otherwise, but subject to the limitations
on the maximum permissible indemnity which may exist under applicable law at the
time of any request for indemnity hereunder determined as contemplated by
Section 3(a) hereof, the Company shall indemnify the Indemnitee against any
amount which he is or becomes legally obligated to pay relating to or arising
out of any claim made against him because of any act, failure to act or neglect
or breach of duty, including any actual or alleged error, misstatement or
misleading statement, which he commits, suffers, permits or acquiesces in while
acting in his capacity as an officer or director of the Company, or, at the
written request of the Company, as a director, officer, employee or agent of
another corporation, partnership, joint venture, trust or other enterprise, in
any such case owned or controlled by the Company.  The payments which the
Company is obligated to make pursuant to this Section 3 shall include without
limitation damages, judgments, settlements and charges, costs, expenses,
expenses of investigation and expenses of defense of legal actions, suits,
proceedings or claims and appeals therefrom, and expenses of appeal, attachment
or similar bonds; provided, however, that the Company shall not be obligated
under this Section 3(a) to make any payment in connection with any claim against
the Indemnitee:

 

(i)  to the extent of any fine or similar governmental imposition which the
Company is prohibited by applicable law from paying which results in a final,
non-appealable order; or

 

(ii)  to the extent based upon or attributable to the Indemnitee gaining in fact
a personal profit to which he was not legally entitled, including without

 

5

--------------------------------------------------------------------------------


 

limitation profits made from the purchase and sale by the Indemnitee of equity
securities of the Company which are recoverable by the Company pursuant to
Section 16(b) of the Securities Exchange Act of 1934, and profits arising from
transactions in publicly traded securities of the Company which were effected by
the Indemnitee in violation of Section 10(b) of the Securities Exchange Act of
1934, including Rule l0b-5 promulgated thereunder.

 

The determination of whether the Indemnitee shall be entitled to indemnification
under this Section 3(a) may be, but shall not be required to, be made in
accordance with Section 4(a) hereof.  If that determination is so made, it shall
be binding upon the Company and the Indemnitee for all purposes.

 

(b)                                 Expenses (including without limitation
attorneys’ and others’ fees and expenses) incurred by Indemnitee in defending
any actual or threatened civil or criminal action, suit, proceeding or claim
shall be paid by the Company in advance of the final disposition thereof as
authorized in accordance with Section 4(b) hereof.

 

4.                                      Certain Procedures Relating to
Indemnification and Advancement of Expenses.  (a)  Except as otherwise permitted
or required by the DGCL, for purposes of pursuing his rights to indemnification
under Sections 2(a), 2(b) or 3(a) hereof, as the case may be, the Indemnitee
may, but shall not be required to, (i) submit to the Board a sworn statement of
request for indemnification substantially in the form of Exhibit 1 attached
hereto and made a part hereof (the “Indemnification Statement”) averring that he
is entitled to indemnification hereunder; and (ii) present to the Company
reasonable evidence of all indemnification amounts for which payment is
requested.  Submission of an Indemnification Statement to the Board shall create
a presumption that the Indemnitee is entitled to indemnification under Sections
2(a), 2(b) or 3(a) hereof, as the

 

6

--------------------------------------------------------------------------------


 

case may be, and the Board shall be deemed to have determined that the
Indemnitee is entitled to such indemnification unless within 30 calendar days
after submission of the Indemnification Statement the Board shall determine by
vote of a majority of the directors at a meeting at which a quorum is present,
based upon clear and convincing evidence (sufficient to rebut the foregoing
presumption) and the Indemnitee shall have received notice within such period in
writing of such determination that the Indemnitee is not so entitled to
indemnification, which notice shall disclose with particularity the evidence in
support of the Board’s determination.  The foregoing notice shall be sworn to by
all persons who participated in the determination and voted to deny
indemnification.  The provisions of this Section 4(a) are intended to be
procedural only and shall not affect the right of the Indemnitee to
indemnification under this Agreement and any determination by the Board that the
Indemnitee is not entitled to indemnification and any failure to make the
payments requested in the Indemnification Statement shall be subject to judicial
review as provided in Section 6 hereof.

 

(b)                                 For purposes of determining whether to
authorize advancement of expenses pursuant to Section 2(e) hereof, the
Indemnitee shall submit to the Board a sworn statement of request for
advancement of expenses substantially in the form of Exhibit 2 attached hereto
and made a part hereof (the “Undertaking”), averring that (i) he has reasonably
incurred or will reasonably incur actual expenses in defending an actual civil
or criminal action, suit, proceeding or claim and (ii) he undertakes to repay
such amount if it shall ultimately be determined that he is not entitled to be
indemnified by the Company under this Agreement or otherwise.  For purposes of
requesting advancement of expenses pursuant to Section 3(b) hereof, the
Indemnitee may, but shall not be required to, submit an Undertaking or such
other form of request as he determines to be appropriate (an “Expense
Request”).  Upon receipt of an Undertaking or Expense Request, as

 

7

--------------------------------------------------------------------------------


 

the case may be, the Board shall within 10 calendar days authorize immediate
payment of the expenses stated in the Undertaking or Expense Request, as the
case may be, whereupon such payments shall immediately be made by the Company. 
No security shall be required in connection with any Undertaking or Expense
Request and any Undertaking or Expense Request shall be accepted without
reference to the Indemnitee’s ability to make repayment.

 

5.                                      Subrogation; Duplication of Payments. 
(a)  In the event of payment under this Agreement, the Company shall be
subrogated to the extent of such payment to all of the rights of recovery of the
Indemnitee, who shall execute all papers required and shall do everything that
may be necessary to secure such rights, including the execution of such
documents necessary to enable the Company effectively to bring suit to enforce
such rights.

 

(b)                                 The Company shall not be liable under this
Agreement to make any payment in connection with any claim made against the
Indemnitee to the extent the Indemnitee has actually received payment (under any
insurance policy, the Certificate, the Bylaws or otherwise) of the amounts
otherwise payable hereunder.

 

6.                                      Enforcement.  (a)  If a claim for
indemnification made to the Company pursuant to Section 4 hereof is not paid in
full by the Company within 30 calendar days after a written claim has been
received by the Company, the Indemnitee may at any time thereafter bring suit
against the Company to recover the unpaid amount of the claim.

 

(b)                                 In any action brought under
Section 6(a) hereof, it shall be a defense to a claim for indemnification
pursuant to Sections 2(a) or 2(b) hereof (other than an action brought to
enforce a claim for expenses incurred in defending any proceeding in advance of
its final disposition where the Undertaking, if any is required, has been
tendered to the Company) that the Indemnitee has not met the standards of
conduct which make it permissible under the DGCL for

 

8

--------------------------------------------------------------------------------


 

the Company to indemnify the Indemnitee for the amount claimed, but the burden
of proving such defense shall be on the Company.  Neither the failure of the
Company (including the Board, independent legal counsel or the Stockholders) to
have made a determination prior to commencement of such action that
indemnification of the Indemnitee is proper in the circumstances because he has
met the applicable standard of conduct set forth in the DGCL, nor an actual
determination by the Company (including the Board, independent legal counsel or
the Stockholders) that the Indemnitee has not met such applicable standard of
conduct, shall be a defense to the action or create a presumption that the
Indemnitee has not met the applicable standard of conduct.

 

(c)                                  It is the intent of the Company that the
Indemnitee not be required to incur the expenses associated with the enforcement
of his rights under this Agreement by litigation or other legal action because
the cost and expense thereof would substantially detract from the benefits
intended to be extended to the Indemnitee hereunder.  Accordingly, if it should
appear to the Indemnitee that the Company has failed to comply with any of its
obligations under the Agreement or in the event that the Company or any other
person takes any action to declare the Agreement void or unenforceable, or
institutes any action, suit or proceeding designed (or having the effect of
being designed) to deny, or to recover from, the Indemnitee the benefits
intended to be provided to the Indemnitee hereunder, the Company irrevocably
authorizes the Indemnitee from time to time to retain counsel of his choice, at
the expense of the Company as hereafter provided, to represent the Indemnitee in
connection with the initiation or defense of any litigation or other legal
action, whether by or against the Company or any director, officer, stockholder
or other person affiliated with the Company, in any jurisdiction.  Regardless of
the outcome thereof, the Company shall pay and be solely responsible for any and
all costs, charges and expenses, including

 

9

--------------------------------------------------------------------------------


 

without limitation attorneys’ and others’ fees and expenses, reasonably incurred
by the Indemnitee (i) as a result of the Company’s failure to perform this
Agreement or any provision thereof or (ii) as a result of the Company or any
person contesting the validity or enforceability of this Agreement or any
provision thereof as aforesaid.

 

7.                                      Merger or Consolidation.  In the event
that the Company shall be a constituent corporation in a consolidation, merger
or other reorganization, the Company, if it shall not be the surviving,
resulting or other corporation therein, shall require as a condition thereto the
surviving, resulting or acquiring corporation to agree to indemnify the
Indemnitee to the full extent provided in Section 3 hereof.  Whether or not the
Company is the resulting, surviving or acquiring corporation in any such
transaction, the Indemnitee shall also stand in the same position under this
Agreement with respect to the resulting, surviving or acquiring corporation as
he would have with respect to the Company if its separate existence had
continued.

 

8.                                      Nonexclusivity and Severability.  (a) 
The right to indemnification provided by this Agreement shall not be exclusive
of any other rights to which the Indemnitee may be entitled under the
Certificate, Bylaws, the DGCL, any other statute, insurance policy, agreement,
vote of Stockholders or of directors or otherwise, both as to actions in his
official capacity and as to actions in another capacity while holding such
office, and shall continue after the Indemnitee has ceased to be a director,
officer, employee or agent and shall inure to the benefit of his heirs,
executors and administrators.

 

(b)                                 If any provision of this Agreement or the
application of any provision hereof to any person or circumstances is held
invalid, unenforceable or otherwise illegal, the remainder of this Agreement and
the application of such provision to other persons or circumstances shall not be
affected, and the provision so held to be invalid, unenforceable or otherwise
illegal shall be

 

10

--------------------------------------------------------------------------------


 

reformed to the extent (and only to the extent) necessary to make it
enforceable, valid and legal.

 

9.                                      Governing Law.  This Agreement shall be
governed by and construed in accordance with the laws of the State of Delaware,
without giving effect to the principles of conflict of laws thereof.

 

10.                               Modification; Survival.  This Agreement
contains the entire agreement of the parties relating to the subject matter
hereof.  This Agreement may be modified only by an instrument in writing signed
by both parties hereto.  The provisions of this Agreement shall survive the
death, disability, or incapacity of the Indemnitee or the termination of the
Indemnitee’s service as an officer or director of the Company and shall inure to
the benefit of the Indemnitee’s heirs, executors and administrators.

 

11.                               Certain Terms.  For purposes of this
Agreement, references to “other enterprises” shall include employee benefit
plans; references to “fines” shall include any excise taxes assessed on
Indemnitee with respect to any employee benefit plan; and references to “serving
at the request of the Company” shall include any service as a director, officer,
employee or agent of the Company which imposes duties on, or involves services
by, the Indemnitee with respect to an employee benefit plan, its participants or
beneficiaries; references to the masculine shall include the feminine and vice
versa; references to the singular shall include the plural and vice versa; and
if the Indemnitee acted in good faith and in a manner he reasonably believed to
be in the interest of the participants and beneficiaries of an employee benefit
plan he shall be deemed to have acted in a manner “not opposed to the best
interests of the Company” as referred to herein.

 

11

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the date first above written.

 

 

FORESTAR GROUP INC.

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

 

Name:

 

 

 

Title:

 

 

12

--------------------------------------------------------------------------------


 

Exhibit 1

 

INDEMNIFICATION STATEMENT

 

STATE OF          

 

‘

 

 

 

 

 

‘        SS.

 

 

 

COUNTY OF        

 

‘

 

I,                               , being first duly sworn, do depose and say as
follows:

 

1.                                      This Indemnification Statement is
submitted pursuant to the Indemnification Agreement, dated as of
                    , 20  , between Forestar Group Inc., a Delaware corporation
(the “Company”), and the undersigned.

 

2.                                      I am requesting indemnification against
charges, costs, expenses (including attorneys’ and others’ fees and expenses),
judgments, fines and amounts paid in settlement, all of which (collectively,
“Liabilities”) have been or will be incurred by me in connection with an actual
or threatened action, suit, proceeding or claim to which I am a party or am
threatened to be made a party.

 

3.                                      With respect to all matters related to
any such action, suit, proceeding or claim, I am entitled to be indemnified as
herein contemplated pursuant to the aforesaid Indemnification Agreement.

 

4.                                      Without limiting any other rights which
I have or may have, I am requesting indemnification against Liabilities which
have or may arise out of                                                  
                                                                             
                                                                                
                  
                                                                                                             .

 

--------------------------------------------------------------------------------


 

 

 

 

Name:

 

 

Title:

 

 

Subscribed and sworn to before me, a Notary Public in and for said County and
State, this       day of                  , 20  .

 

 

 

 

[Seal]

 

My commission expires the      day of                 , 20   .

 

--------------------------------------------------------------------------------


 

Exhibit 2

 

UNDERTAKING

 

STATE OF          

 

‘

 

 

 

 

 

‘        SS

 

 

 

COUNTY OF        

 

‘

 

I,                            , being first duly sworn do depose and say as
follows:

 

1.                                      This Undertaking is submitted pursuant
to the Indemnification Agreement, dated as of                     , 20   ,
between Forestar Group Inc., a Delaware corporation (the “Company”), and the
undersigned.

 

2.                                      I am requesting advancement of certain
costs, charges and expenses which I have incurred or will incur in defending an
actual or pending civil or criminal action, suit, proceeding or claim.

 

3.                                      I hereby undertake to repay this
advancement of expenses if it shall ultimately be determined that I am not
entitled to be indemnified by the Company under the aforesaid Indemnification
Agreement or otherwise.

 

4.                                      The costs, charges and expenses for
which advancement is requested are, in general, all expenses related to
                                                                           
                                                                                
                                                                      
                                                                                                             
                                                                           
                                                                                
                                                                       .

 

 

 

 

Name:

 

 

Title:

 

 

Subscribed and sworn to before me, a Notary Public in and for said County and
State, this       day of                  , 20  .

 

 

 

 

[Seal]

 

My commission expires the      day of                 , 20   .

 

--------------------------------------------------------------------------------